Name: 96/388/EC: Commission Decision of 17 June 1996 amending Decision 94/836/EC approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural products in the United Kingdom, except for the Objective No 1 regions of Merseyside, Highlands and Islands and Northern Ireland, in respect of Objective No 5 (a), covering the period between 1994 and 1999 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agri-foodstuffs;  marketing;  Europe;  forestry
 Date Published: 1996-06-28

 Avis juridique important|31996D038896/388/EC: Commission Decision of 17 June 1996 amending Decision 94/836/EC approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural products in the United Kingdom, except for the Objective No 1 regions of Merseyside, Highlands and Islands and Northern Ireland, in respect of Objective No 5 (a), covering the period between 1994 and 1999 (Only the English text is authentic) Official Journal L 155 , 28/06/1996 P. 0058 - 0059COMMISSION DECISION of 17 June 1996 amending Decision 94/836/EC approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural products in the United Kingdom, except for the Objective No 1 regions of Merseyside, Highlands and Islands and Northern Ireland, in respect of Objective No 5 (a), covering the period between 1994 and 1999 (Only the English text is authentic) (96/388/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by the Act of Accession of Austria, Finland, and Sweden, and in particular Article 15 (1) thereof,Whereas, by Decision No 94/836/EC (2), the Commission approved the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural products in the United Kingdom, except for the Objective No 1 regions of Merseyside, Highlands and Islands and Northern Ireland, in respect of Objective No 5 (a), covering the period between 1994 and 1999;Whereas the processing and marketing grants under Regulation (EEC) No 866/90 in the United Kingdom are administered separately in England, in Scotland and Wales;Whereas, in the light of economic conditions, on 15 December 1995, the United Kingdom submitted to the Commission a request to withdraw the application of the approved Single Programming Document from England after 31 March 1996 and to continue to apply it in Scotland and Wales until the end of 1999;Whereas on 7 February 1996, the Monitoring Committee established under Regulation (EEC) No 866/90 discussed the amendment proposed by the United Kingdom;Whereas the United Kingdom considers that the specific economic situation of the agriculture and related industries in Scotland and Wales justifies the continuation of the application of the processing and marketing grants under Regulation (EEC) No 866/90 until the end of 1999;Whereas, on 27 February 1996, the United Kingdom presented to the Commission an updated Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural products in the United Kingdom, except for the Objective No 1 regions of Merseyside, Highlands and Islands and Northern Ireland, in respect of Objective No 5 (a), covering the period between 1994 and 1999, adapted to the new conditions;Whereas that document contains the plans designed to improve the structures relating to the various product sectors referred to in Article 2 (1) of Regulation (EEC) No 866/90 and the aid applications referred to in Article 10 (a) of that Regulation;Whereas the updated Single Programming Document contains the information required by Articles 3 (1) and 6 of the Regulation (EEC) No 866/90;Whereas the updated Single Programming Document meets the conditions of and contains the information required in Article 1 (3) of Regulation (EC) No 860/94 of 18 April 1994 on plans and applications, in the form of operational programmes, for aid from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) for investments for improving the processing and marketing conditions for agricultural and forestry products (3);Whereas the Commission considers that the updated Single Programming Document continues to meet the requirements for Community co-financing set out in Regulation (EEC) No 866/90;Whereas the utilization of the funds made available by this modification will be the subject of a separate Decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 Commission Decision No 94/836/EC is amended as follows:1. the following sentence shall be added at the end of Article 1:'This measure shall not apply to any project for which application is made in England after 31 March 1996.`;2. in Article 3:(a) the financial amount in the first subparagraph shall be replaced by: 'ECU 51 183 000`;(b) the financial plans mentioned in the second sub-paragraph shall be replaced by those in the Annex to this Decision (4).3. the table in Article 4 shall be replaced by the following table:>TABLE>Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 17 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 91, 6. 4. 1990, p. 1.(2) OJ No L 352, 31. 12. 1994, p. 12.(3) OJ No L 99, 19. 4. 1994, p. 7.(4) The Annex is not published in the Official Journal.